Special Judge — Bailiff — Salary Each Special Judge of the District Court of Oklahoma County may appoint one bailiff and pay such bailiff an amount not to exceed the sum of Twelve Dollars ($12.00) per day while in actual attendance and service of said court.  The Attorney General has had under consideration your letter of May 2, 1969, wherein you ask the following question: "In view of House Bill 1024, approved with emergency clause April 21, 1969, amending 19 O.S. 552 [19-552], what Bailiffs if any, are authorized by law for the nine Special Judges of the District Court in Oklahoma County and at what compensation?" Relevant to your question is the portion of H.B. 1024, Thirty Second Oklahoma Legislature, 1st Session (1969), which states: "19 O.S. 552 [19-552] (1961), as amended by Section 1, Chapter 239, O.S.L. 1965 (19 O.S. 552 [19-552] (1968)), is amended to read as follows: "In all counties of the State of Oklahoma having a population in excess of sixty thousand (60,000), according to the 1960 Federal Decennial Census or any succeeding Federal Decennial Census, there is hereby created the office of bailiff for the district judges and associate district judges, of the district courts of the counties, with each such bailiff to be appointed by order of the judge with and for whom he is to serve, the said order of appointment to be filed with the court clerk of said county. . . . Such bailiffs may be required to serve as bailiff of and for any other judge or perform such other duties as may be prescribed by the rules of court adopted by a majority of the judges. Provided that the presiding district judge may appoint such part-time bailiffs, not to exceed two in number at any one time, to carry out the functions of the court and that the same may be paid out of the court fund of the county where he is appointed, in an amount not to exceed Fifteen Dollars ($ 15.00) per day. The provisions of this act shall be cumulative to other acts Dr parts of acts, and shall not be construed as repealing or amending the provisions of any act or acts relating to the duties and salaries of bailiffs of courts of record of counties other than those coming within the population classification herein, and in any court where there is more than one judge, each such judge shall, for the purposes of this act, be deemed to be a separate court, so that each judge shall be entitled to appoint one such bailiffs" (Emphasis added) Although no mention is made of special judges in Section 552, said section does make other reconcilable acts cumulative. The relevant cumulative reconcilable act is 19 O.S. 551 [19-551] (1968), which provides in pertinent part: "Necessary bailiffs upon any court of record in this state shall be appointed by the judge — thereof and such bailiffs shall receive in full compensation not to exceed the sum of Twelve Dollars ($12.00) per day while in actual attendance and service of said court; . . . .". (Emphasis added) Clearly the special judges could appoint a bailiff under Section 551. since Section 552 makes no provision for the compensation of bailiffs for Special Judges, the authority for such compensation must be derived from Section 551.  It is, therefore, the opinion of the Attorney General that your question should be answered as follows: Each Special Judge of the District Court of Oklahoma County may appoint one bailiff and pay such bailiff an amount not to exceed the sum of Twelve Dollars ($12.00) per day while in actual attendance and service of said court.  (Dale F. Crowder)